DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 9 now reads in part: --The host transmitter of claim 2,--.
Claim 10 now reads in part: --The host transmitter of claim 2,--.
Claim 11 now reads in part: --The host transmitter of claim 2,--.
The dependencies of claims 9-11 have been changed because these claims were dependent on cancelled claim 1.


Allowable Subject Matter
Claims 2-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art reference of record, Muratov et al. (US 2018/0241257: “Muratov”), teaches a host transmitter (1 in figure 4) inductively coupled with a receiver (11 in figure 4), the host transmitter configured to detect foreign objects by:
obtaining a Q-factor from the receiver (para. [0062], [0064]);
measuring a decay pattern of at least one joint resonance frequency (para. [0070], [0093]);
determining a Q-factor based on the decay pattern (para. [0075]-[0076]); and
determining foreign object presence based on the determined Q-factor and a corrected Q-factor obtained from the receiver (para. [0050], [0075]-[0076]).
Muratov fails to teach “determining a Q-factor of the repeater based on the decay pattern”, as set forth in claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        August 10, 2022